                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20mj02529-MCALILEY

UNITED STATES OF AMERICA,

               Plaintiff,

v.

AMOS JAMES ROBERTS,

               Defendant.

______________________________/

                                       DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on April 3, 2020, a hearing was held to determine

whether defendant AMOS JAMES ROBERTS should be detained prior to trial. Having

considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community. Therefore, it is hereby ordered that defendant AMOS JAMES ROBERTS be

detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by criminal complaint in the Southern District of Florida with

conspiracy to commit Hobbs Act robbery in violation of Title 18, United States Code, Sections

1951 and 2, brandishing a firearm in furtherance of a crime of violence in violation of Title 18,

United States Code, Sections 924(c) and 2 and being a felon in possession of a firearm in

violation of Title 18, United States Code, Section 922(g). Therefore, the defendant is charged

with a crime of violence for which a maximum sentence of more than ten (10) years is

prescribed, resulting in a rebuttable presumption that no condition or combination of conditions
will reasonably assure the safety of any other person and the community. Title 18, United States

Code, Sections 3142(e)(3)(B).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that on March 31, 2020, the defendant participated in the robbery of two fast food

restaurants. The robberies were approximately one hour apart. The defendant threatened

employees using a rifle. The defendant stole approximately $100 from each restaurant. An

employee from each restaurant identified the defendant as the person who committed the

robbery.

       There is also circumstantial evidence that the defendant participated in three other

robberies in March, 2020.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on July 17, 1986 in Miami, Florida. Title 18, United States Code,

Section 3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence, there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. The defendant participated in multiple robberies where he

threatened victims with a firearm and would continue to engage in criminal conduct if released

on bond. Based upon the above findings of fact, which were supported by clear and convincing

evidence, the Court has concluded that this defendant presents a danger to other persons and

the community.




                                                2
       The Court hereby directs:

                      (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;

                      (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day of April, 2020.




                                      _______________________________________
                                      JOHN J. O'SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                3
